DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “unavoidable impurities” in claim 3 is a relative term which renders the claim indefinite. The term “unavoidable” and the term “impurities” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is unclear what constitutes an impurity let alone an unavoidable impurity as these terms are not defined in the instant specification.  Further the claims are drafted as comprising permitting the presence of additional components; further rending the metes and bounds of what is considered an impurity.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al (US 2017/0081522)
Regarding Claims 3-4:
Adam et al (US 2017/0081522) discloses an anti-friction coating comprising a binder, fillers including barium sulfate and optional additional fillers.  The anti-friction coating comprises at least two anti-friction coatings of different compositions and are applied to sliding bearing comprise materials  (Abstract) (meeting the limitation for a sliding member comprising a base layer and a resin coating layer formed on the base layer)
The composition comprises functional filler of solid lubricant particles [0061] such as MoS2 [007][0075](meeting the limitation of claim 3 for molybdenum disulfide particles)  and other fillers such as barium sulfate [0008] (meeting the limitation of claim 3 for barium sulfate particles)  The barium sulfate is particle size of 0.01 microns to 5 microns and d50 value of 0.1 micron to 1 micron [0017](overlapping the range of claim 4) See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
The binder is a polyamide imide (PAI) [0021] (meeting the limitation for resin and PAI resin as binder of claim 3)
The anti-friction coating is 1 to 40 microns thick and can be adjusted to protect from wear [0023]  The anti-friction coating includes at least one solid lubricant [0024] 
The additional fillers include at least one hard materials to prevent wear of bearings and includes SiC [0028-0029] which car hard particles [0040] (meeting the limitation of claim 3 for SiC particles)  The composition may also comprise a metal powder [0030] 
Example b comprises PAI BaSO4, ZnS MoS2 and Fe2O3 [0071] 
See Fig 3 showing the components as particles in the resin.
There are two layers (See Figs 2 and 3) (i.e. an over layer and resin coating layer and an outermost layer and innermost layer)
There is an anti-friction coating on a substrate and there is a lower and upper anti-friction coating.  Both comprise a binder as the matrix fillers of zinc sulfide and barium sulfate and Fe2O3 as well as further filler compositions and har material particles metal powder particles and solid lubricants with different emphases.  
There is an upper friction coating and a lower anti-friction coating on a substrate (Fig 3)  Both comprise a binder resin, fillers zinc sulfide, barium sulfate and FeO3 (Fig 3 18, 20 and 28 respectively)  But otherwise contain different filler compositions.  Both will have optional fillers, metal particles and solid lubricant particles.  Additionally hard particles, 22 are in the matrix of the lower coating 31.   
The upper may contain no hard material particles so the upper coating which comes into contact first with the rotor in the initial operation can adapt more rapidly to the outer rotor partner due to a low proportion of binder  [0064] or in another embodiment a hard material component may also be contained in the upper coating 33 in a smaller proportion [0065] (meeting the limitation and rendering obvious the limitations of claim 3 for lower content of SiC in the outer layer) 

    PNG
    media_image1.png
    379
    512
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 accompanying this office action.  For example:
Hiramatsu et al (US 5,700,093) discloses a sliding bearing on the outer surface and inner surface covered with a coating layer of solid lubricant and hard particles and polyamide imide resin (Abstract). The coating provides anti-seizure properties to the inner surface of the sliding bearing (C1 L54-58)  The hard particles include carbide and MoS2 (C2 L7-12) The solid lubricant such as MoS2 provides improved sliding properties and coefficient of friction (C2 L50-60) The hard particles enhance wear resistance and include carbides C(2 L60-65) such as silica carbide (C3 L10-12)
Tomikawa et al (US 2014/0303050) discloses a sliding member including a coating and a binder resin, molybdenum disulfide and a hard substance particle (Abstract)  The hard substance includes SiC [0023] the composition also comprises an inorganic additive of barium sulfate 5-10 vol. % [0030] 
Murase et al (US 2008/0194437) discloses a slide member with a substrate and sliding layer comprising a resin composition comprising a polyamide-imide resin and clay and a solid lubricant (Abstract) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771